Rule 701. Assignment of Judges to Courts

(A) Conditions Applicable for the Certification of Senior Magisterial District Judges,
Judges or Justices.

       (1) To be eligible for senior certification, a magisterial district judge, judge or
       justice:

              (a) shall have served as a magisterial district judge, judge or justice,
              whether or not continuously or on the same court, by election or
              appointment for an aggregate period equaling ten years;

              (b) shall not have been defeated for reelection or retention; and

              (c) shall be at least sixty-five years of age on the date on which he or she
              begins senior service, or have a combination of years of judicial service plus
              age that totals at least seventy for magisterial district judges or at least
              eighty for judges and justices. However, this subsection (c) shall not apply
              to those serving in senior status as of the effective date of this rule.

       (2) In addition to paragraph (1), any duly elected magisterial district judge, judge
       or justice, having an aggregate of five years of judicial service, who is required to
       retire due to mandatory retirement age, shall be eligible for certification.

       (3) Judges seeking senior status must apply for such status immediately
       upon retirement. Thereafter, requests for senior status shall be granted
       only upon application to and approval by the Supreme Court, which
       approval will be granted only upon a showing of compelling and
       exceptional circumstances.


                   Note: As a matter of state law passed to conform with federal
             law, judges who otherwise qualify for senior service but retire before
             age 62 cannot serve as senior judges and simultaneously receive
             their state pension until they have reached age 62 or have been an
             annuitant (retiree) for one year, whichever is earlier. See 71 Pa.C.S. §
             5706(a)(1), (2) & (a.4). Such judges must choose between (1)
             receiving their pension but delaying senior service (accepting judicial
             assignments) until they reach one of those thresholds, or (2) delaying
             receipt of their pension (and associated retiree medical benefits)
             while serving as a senior judge (accepting assignments) during that
             period. Judges who retire before age 62 and who seek senior status
             must apply immediately upon retirement but may request to delay
             service. Delaying service will not affect the applicability of the
             relevant code of judicial conduct, including but not limited to those
                provisions regulating personal and extrajudicial activity, see Pa. Code
                of Jud. Conduct (Canon 3); Pa. Rules Governing Standards of
                Conduct of Magisterial District Judges (Canon 3), and political
                activity, see Pa. Code of Jud. Conduct (Canon 4); Pa. Rules Governing
                Standards of Conduct of Magisterial District Judges (Canon 4).


          [(3)](4) Senior status shall end on the last day of the calendar year in which a
          magisterial district judge, judge or justice attains age seventy-eight; however,
          those serving in senior status as of the effective date of this rule who were
          previously excepted from the age seventy-five limitation pursuant to the
          amendment of January 1, 1999 may continue to serve until the last day of the
          calendar year in which they attain age eighty.

          [(4)](5) For certification of senior status, a magisterial district judge, judge or
          justice shall verify such additional information as required by the application for
          certification forms authorized under paragraph (B) below.

          [(5)](6) A magisterial district judge, judge or justice may only be certified for
          senior status for a maximum of ten years, absent extraordinary circumstances,
          as determined by the Chief Justice. However, those serving in senior status as of
          the effective date of this rule may continue to serve until subject to the age limit
          of paragraph [(3)](4) above.

          [(6)](7) Certification of a magisterial district judge, judge or justice for senior
          status shall be subject to the pleasure of the Supreme Court. The Supreme Court
          at any time, in the exercise of its sole discretion, may rescind or revoke a senior
          certification.

                        Note: Paragraph [(6)](7) was added in 2016 to clarify that
                        certification of senior status is (and always has been) a matter that
                        is subject to the pleasure of the Supreme Court.

* * * *